Title: Bill to Amend the Act Establishing a General Court, [27 October 1778]
From: Virginia Assembly
To: 



[27 October 1778]

[Be it enacted by the general Assembly] That instead of the Days heretofore set apart for the Trial of Criminal Causes in the General Court held in the months of March and October the said Court shall at the Commencement of the said Terms enter upon the Trial thereof as null those for capitol offences as others setting apart the four first Days, for that Purpose, but the Judges may direct the Clerk at any Time before his Docket be made out and subpœnas issued for witnesses, to appropriate a longer or shorter Time to such Business and to those days so set apart no other Causes shall be docketed and all Process issued either from the County Courts or the General Court in those Causes shall be returnable to the first Day of the next succeeding Session.
That all Indictments Presentments Informations Actions and Suits which now are or which were on the twelfth Day of April 1774 depending in any Court within this Commonwealth in the Name or on Behalf of George the Third King of Great Britain and or in the Names of any Persons on Behalf of themselves and the said King, shall, where Trials have not been already had be carried on in the Name of the Commonwealth or in the Names of such Persons and the Commonwealth, instead of the said King in the same Manner as if they had been found made entered or commenced since the Establishment of the said Commonwealth. That all  Appeals depending against the said King shall be carried on against the Commonwealth instead of the said King, and all Bonds and Recognizances entered into to the said King shall operate as if given to the Commonwealth and in Cases of Breaches thereof Suits or Prosecutions may be carried on in the Name of the Commonwealth. That where Trials have been had, and Judgments given in the Name or on Behalf of the said King or in the Names of any other Persons on Behalf of themselves and the said King and not satisfied the same shall inure to the commonwealth instead of the said King and Executions may thereupon issue accordingly but no Time shall bar the Commonwealth of Execution. That all Indictments Presentments Informations Actions and Suits in the Name or on Behalf of the said King or in the Name of any Persons on Behalf of themselves and the said King and all appeals against the said King which may have been discontinued or abated in any Court within this Commonwealth on Account of the Abolition of regal Government shall be forthwith revived redocketed and carried on in the Manner before directed. And all Judgments for or against the Commonwealth shall be the same as would have been entered for or against the King had no Revolution in Government taken Place.
That any Persons who shall be charged with a Capital Offence and not tried at the second Session after their Examination in the County Court and after Petition to the General Court for Trial shall be acquitted and discharged of such Offence unless good Cause be shewn for postponing their Trials but if they be not tried at the third Session they shall be for ever acquitted and discharged of such offence.
That when any Criminal shall by the General Court be continued to a succeeding Session for Trial the Sherif of the County in which the Crime is alledged to have been committed shall summon twelve good and able Freeholders of his County every one of whom shall be possessed of a visible Estate over and above his Debts of at least the Value ofto serve as a venire upon such Trial and all veniremen shall hereafter be summoned by the high Sherif and Qualified as before is mentioned otherwise they shall be incapable of serving.
That the Clerk of the Court in which any Criminal is examined shall issue subpœnas for witnesses either against or on Behalf of such Criminal returnable to the first Day of the then next General Court and such witnesses being legally summoned and failing to appear shall be fined in a sum not exceeding
 